DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 10/28/2022 in response to the Final Rejection mailed on 06/29/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 14-21, 23-31, and 33 are pending.
5.	Applicant’s remarks and declaration filed on 10/28/2022 in response to the Final Rejection mailed on 06/29/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
6.	The rejection of claims 14-21, 23-31, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Merighi et al. (US Patent Application Publication 2012/0208181 A1; cited on IDS filed on 10/09/2020) is withdrawn in view of applicant’s persuasive remarks and declaration that demonstrate that the 2’-O-fucosyllactose compositions of Merighi et al. do not inherently contain 2’-FL polymorphs.  
7.	Claims 14-21, 23-31, and 33 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agoston et al. (WO 2011/150939 A1; cited on IDS filed on 10/09/2020).  This new grounds of rejection is necessitated upon further consideration of the claims.
8.	Claims 14-21 and 23 are drawn to crystalline 2’-O-fucosyllactose (2’-FL) derived from a fermentation broth and isolated using acetic acid, wherein the crystals of 2’-FL comprise less than 3% acetic acid by weight, wherein the crystalline 2’-FL is 2’-FL polymorph II.
	Claims 24-30 are drawn to crystalline 2’-FL polymorph II crystallized from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates using acetic acid, wherein the one or more other fucosylated carbohydrates comprise 2’,3-di-O-fucosyllactose (DFL) and wherein the crystals of 2’-FL polymorph II comprise less than 3% acetic acid by weight.
	Claims 31 and 33 are drawn to crystalline 2’-FL obtained by a method of selective crystallization from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates, wherein the one or more other fucosylated carbohydrates comprise DFL, the method comprises:  providing a fermentation broth, in which the 2’-FL and DFL have been produced by a genetically modified cell, separating non-carbohydrate particulates and contaminants from the fermentation broth thereby providing the aqueous solution, adding acetic acid to the aqueous solution to crystallize 2’-FL as crystals of 2’-FL polymorph II with a DFL content of less than 3% and/or an acetic acid content of less than 3% by weight.
9.	With respect to claim 14, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than 3% acetic acid by weight [see p. 12 bottom].  Regarding the limitations “derived from a fermentation broth and isolated using acetic acid”,  these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”    In the instant case, the crystalline 2’-O-fucosyllactose of the claim only structurally requires to have less than 3% acetic acid by weight and be of the 2’-FL polymorph II.  Absent evidence otherwise, it is the examiner’s position that the crystalline 2’-O-fucosyllactose of Agoston et al. has the same structural features of the claimed crystalline 2’-O-fucosyllactose regardless of the method of obtaining it.  
	With respect to claim 15, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity, which would correspond to less than 3% 2’,3-di-O-fucosyllactose (DFL) [see p. 12, lines 19-27].
	With respect to claims 15-16, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity, which would correspond to the indicated weight [see p. 12, lines 19-27].
	With respect to claims 18-20, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than indicated acetic acid by weight [see p. 12 bottom].  Additionally, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity [see p. 12, lines 19-27].
	With respect to claim 21, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] wherein the crystalline 2’-FL is substantially free from water and is also lyophilized (anhydrous) [see p. 12, lines 14-18; p. 17, top].
	With respect to claim 23, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  The limitations “wherein the fermentation broth comprises 2’-FL and one or more other fucosylated carbohydrates, and wherein the one or more other fucosylated carbohydrates comprise DFL” only further limit the product by process limitations.  As stated above, the limitations “derived from a fermentation broth and isolated using acetic acid” are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”    In the instant case, the crystalline 2’-O-fucosyllactose of the claim only structurally requires to have less than 3% acetic acid by weight and be of the 2’-FL polymorph II.  Absent evidence otherwise, it is the examiner’s position that the crystalline 2’-O-fucosyllactose of Agoston et al. has the same structural features of the claimed crystalline 2’-O-fucosyllactose regardless of the method of obtaining it.  
	With respect to claim 24, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than 3% acetic acid by weight [see p. 12 bottom].  Regarding the limitations “crystallized form an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates using acetic acid…”,  these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”    In the instant case, the crystalline 2’-O-fucosyllactose of the claim only structurally requires to have less than 3% acetic acid by weight and be of the 2’-FL polymorph II.  Absent evidence otherwise, it is the examiner’s position that the crystalline 2’-O-fucosyllactose of Agoston et al. has the same structural features of the claimed crystalline 2’-O-fucosyllactose regardless of the method of obtaining it.  
	With respect to claim 25, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity, which would correspond to less than 3% 2’,3-di-O-fucosyllactose (DFL) [see p. 12, lines 19-27].
	With respect to claims 26-27, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity, which would correspond to the indicated weight [see p. 12, lines 19-27].
	With respect to claims 28-30, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than indicated acetic acid by weight [see p. 12 bottom].  Additionally, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity [see p. 12, lines 19-27].
	With respect to claim 31, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than 3% acetic acid by weight [see p. 12 bottom].  Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity, which would correspond to less than 3% 2’,3-di-O-fucosyllactose (DFL) [see p. 12, lines 19-27].  Regarding the limitations “obtained by a method of selective crystallization from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates, wherein the one or more other fucosylated carbohydrates comprise DFL, the method comprises:  providing a fermentation broth, in which the 2’-FL and DFL have been produced by a genetically modified cell, separating non-carbohydrate particulates and contaminants from the fermentation broth thereby providing the aqueous solution, adding acetic acid to the aqueous solution to crystallize 2’-FL as crystals”,  these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”    In the instant case, the crystalline 2’-O-fucosyllactose of the claim only structurally requires to have less than 3% DFL and acetic acid by weight and be of the 2’-FL polymorph II.  Absent evidence otherwise, it is the examiner’s position that the crystalline 2’-O-fucosyllactose of Agoston et al. has the same structural features of the claimed crystalline 2’-O-fucosyllactose regardless of the method of obtaining it.  
	With respect to claim 33, Agoston et al. teach crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13].  Agoston et al. teach that the crystalline 2’-FL is derived from using solvent system comprising on or more C1-C6 alcohols, and accordingly, since no acetic acid is used, the crystals would inherently have less than indicated acetic acid by weight [see p. 12 bottom].  Additionally, Agoston et al. teach that the crystalline 2’-O-fucosyllactose wherein the crystalline 2’-FL is 2’-FL polymorph II [see Abstract; p. 10-13] contains less than 0.1% w/w impurity [see p. 12, lines 19-27].
Response to Remarks Regarding Prior Art Rejections
10.	Applicants’ remarks and declaration filed on have been fully considered by the examiner and rendered moot in view of the new rejection set forth above.
Conclusion
11.	Status of the claims:
	Claims 14-21, 23-31, and 33 are pending.
	Claims 14-21, 23-31, and 33 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656